                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    FELIX RAMIREZ,

                              Plaintiff,
         v.

    WISCONSIN MASONS WELFARE FUND,
    DAVID BOHL, JASON MATTILA, MATT QUASIUS,                      OPINION and ORDER
    DEAN BASTEN, JERRY SHEA, LARRY RASCH,
    JOHN TOPP, JEFF STAVER, BARRY SCHOLZ,                              21-cv-101-jdp
    DAVID HAHN, JIM VICK, WYNN JONES,
    MIKE HYATT, WILLIAM BONLENDER,
    JEFF LECKWEE, ANDY REED, PATRICK MCCABE,
    and TOBIN BOYLE,

                              Defendants.


        Plaintiff Felix Ramirez has moved for leave to conduct discovery in this ERISA lawsuit.1

Dkt. 32. Ramirez is the business agent of Local 599 of the Operative Plasterers and Cement

Masons International Association. He is also a trustee of, and a participant in, defendant

Wisconsin Masons Welfare Fund, a multiemployer health and welfare plan; the other

defendants are the fund’s other trustees. Ramirez contends that the fund’s trustees refused to

allow Local 599 to withdraw from participation in the fund and refused to transfer Local 599’s

portion of the fund’s assets into a different fund. Ramirez brings claims under 29 U.S.C.

§ 1132(a), asking the court to order defendants to transfer fund assets into Local 599’s new

fund in accordance with the fund’s trust agreement. Dkt. 1.




1
  Although the court did not request a reply brief, Ramirez filed a reply without first seeking
leave to do so. Dkt. 37. The court did not consider this brief in deciding Ramirez’s motion.
       The typical ERISA case brought under § 1132(a) involves a plan administrator’s denial

of benefits. Discovery is generally not allowed in these cases; they are typically conducted solely

on a review of the administrative record to determine whether the denial of benefits was

arbitrary and capricious. See, e.g., Perlman v. Swiss Bank Corp. Comprehensive Disability Prot. Plan,

195 F.3d 975, 981–82 (7th Cir. 1999). But Ramirez’s claims don’t concern a denial of benefits.

Count 1 arises under § 1132(a)(1)(B), which allows a participant “to enforce his rights under

the terms of the plan,” and § 1132(a)(3)(A), which allows a participant or fiduciary “to enjoin

any act or practice which violates any provision of . . . the terms of the plan.” This count

involves Ramirez’s contention that defendants wrongfully refused to “equitably apportion[]”

fund assets for the benefit of Local 599’s members as required by the trust agreement, Dkt. 1-1,

§ 9.12. Count 2 arises under § 1132(a)(2), which creates a cause of action against a plan

fiduciary who breaches his or her fiduciary duties. Ramirez contends that the trustees breached

their fiduciary duties by refusing to equitably apportion fund assets and by refusing to follow

the trust agreement’s procedures for resolving deadlocks.

       Defendants contend that the court’s review should be limited to the administrative

record as in a typical case brought under § 1132(a), which would preclude discovery. But as

Ramirez notes, there isn’t a traditional administrative record in this case—that is, a body of

evidence that a plan administrator considered before denying a claim for benefits. Records of

the trustees’ meetings may reveal what information the trustees considered before denying

Local 599’s request for equitable apportionment. But the court will likely have to go beyond

those records to evaluate Ramirez’s claims. For example, the court will likely need to consider

how the fund has apportioned assets when other participating local unions have withdrawn

from participation. And it will likely need to review the fund’s financial records to determine


                                                 2
what would constitute equitable apportionment in this case. It makes sense to allow discovery

to develop the evidence that the court will need.

       Defendants ask the court to apply the standard articulated in Semien v. Life Insurance

Company of North America, 436 F.3d 805 (7th Cir. 2006), which involved the denial of an ERISA

plan participant’s claim for benefits. In that case, the court noted that although denials of

benefits are usually reviewed under an “arbitrary and capricious” standard, a reviewing court

must also consider whether the plan administrator or fiduciary has a conflict of interest. Id. at

814. If so, limited discovery may be “appropriate to ensure that plan administrators have not

acted arbitrarily and that conflicts of interest have not contributed to an unjustifiable denial

of benefits.” 436 F.3d at 814–15. The court said that a plaintiff seeking discovery regarding a

denial of benefits must show two things: (1) “a specific conflict of interest”; and (2) “a prima

facie showing that there is good cause to believe limited discovery will reveal a procedural defect

in the plan administrator’s determination.” Id. at 815.

       The court of appeals has since qualified Semien. In Dennison v. MONY Life Ret. Income

Sec. Plan for Emps., the court said that Metropolitan Life Insurance Company v. Glenn, 554 U.S.

105 (2008), and subsequent opinions applying that case suggested that Semien’s standard had

been “soften[ed],” although not rejected. 710 F.3d 741, 747 (7th Cir. 2013). The court

acknowledged that discovery might be required “to identify a specific conflict of interest or

instance of misconduct, a task of identification that in Semien we said was a prerequisite to

discovery, not a goal of discovery.” Id. (internal quotation marks omitted). The court stressed

that “the decisive consideration” is “the likelihood that the conflict of interest influenced the

decision [of the plan administrator].” Id. (emphasis and alteration in original).




                                                3
       As discussed above, the court is persuaded that Ramirez’s claims require a different

approach to discovery than a typical claim for benefits. But even assuming that the standard

articulated in Semien and clarified in Dennison applies, Ramirez would still be entitled to

discovery. He has identified a clear conflict of interest: every dollar that defendants did not

deposit into Local 599’s new fund is a dollar that remained in the fund for the benefit of the

fund’s remaining participants. And he has plausibly explained why discovery is needed to

explore that conflict and determine what role it may have played in the trustees’ decision. The

court will grant his motion.



                                           ORDER

       IT IS ORDERED that plaintiff Felix Ramirez’s motion for leave to commence discovery,

Dkt. 32, is GRANTED.

       Entered June 21, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              4
